DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 18 November 2020 has been entered. Claims 1-14 and 16-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the non-final office action mailed 22 July 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 10, 16, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyn et al. (US 5,201,757) in view of Tran et al. (US 2016/0158497).
Regarding claim 1, Heyn a heart valve delivery system (examiner notes that, though Heyn discloses its device as being for stent deployment, it is fully capable of delivering valves), comprising: at least a first catheter (fig. 2, element 78), a second catheter 100, and a third catheter 76 arranged in a telescoping configuration (col. 6, ll. 
Heyn discloses the invention essentially as claimed except for a first adjustable flexure radius associated with the second catheter, the first flexure radius being located within five centimeters of the distal end of the second catheter, the first flexure radius configured to bend within a first steering plane; a second adjustable flexure radius associated with the third catheter, the second flexure radius configured to bend within a second steering plane, where the second flexure radius configured to be adjusted within the second steering plane independently of adjustment of the first flexure radius within the first steering plane. Heyn does disclose a flexible, elongate delivery means for delivering stents (col. 2, ll. 31-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn to be flexible, in order to permit the device to traverse bends. Examiner notes that when a flexible catheter first encounters a bend, it would bend and therefore produce a flexure radius. Furthermore, examiner notes that the flexure radii would independent because different bends in the vessel would cause different bends along the delivery device. Finally, the handle controls the flexure radii by determining the location of the catheters in the vessel.
Heyn discloses the invention essentially as claimed except wherein the control handle assembly is configured to independently adjust the first and second flexure radii within the first and second steering planes, respectively, while at least one of the second catheter or third catheter is secured against longitudinal movement. Tran discloses separate steering mechanisms for an inner and outer shaft (paragraphs 0040 and 0041), in order to navigate through small vessels and tight bends (paragraph 0004). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Heyn with a steering mechanism as taught by Tran, in order to navigate through small vessels and tight bends.
Regarding claim 2, the capsule includes an atrial capsule portion (fig. 2, element 94) and a ventricular capsule portion 82, the atrial capsule portion and the ventricular capsule portion being configured for relative longitudinal movement. Examiner notes that the valve is not positively recited.
Regarding claim 3, the ventricular capsule portion (fig. 2, element 82) is configured to retain an annular valve body of the heart valve and a plurality of ventricular anchoring legs of the heart valve therein, and wherein the atrial capsule portion 94 is configured to retain a plurality of atrial anchoring arms of the heart valve therein. Examiner notes that the valve is not positively recited.
Regarding claim 4, the capsule includes a valve anchor (fig. 2, element 104) configured to engage the annular valve body of the heart valve, the ejector 84 being configured to release the annular valve body from engagement with the valve anchor.
Regarding claim 5, the ejector (fig. 2, element 84) is further configured to effect movement between the capsule and the plurality of ventricular anchoring legs while the annular valve body remains engaged with the valve anchor. Examiner notes that distal movement of element 84 causes the capsule to open over the distal portion of the prosthetic.
Regarding claim 6, an axial length of the ventricular capsule portion (fig. 2, element 82) is at least twice as long as an axial length of the atrial capsule portion 94. Examiner notes that the atrial capsule portion can be defined as a portion of element 94.
Regarding claim 9, the control handle assembly includes: a guide actuator (fig. 2, element 108) configured to effect movement of the second catheter; a sheath actuator 92 configured to effect movement of the third catheter; and a capsule handle 96 configured to control the ejector 84, wherein the guide actuator, the sheath actuator, and the capsule handle are configured for relative longitudinal movement.
Regarding claim 10, the capsule handle (fig. 2, elements 96 and 98) includes: a first release actuator 96 configured to control relative movement between a first portion of the capsule and the heart valve (movement of the capsule handle causes corresponding movement in the distal sheath), while the heart valve remains longitudinally fixed relative to the first catheter; and a second release actuator 98 configured to control release of the heart valve from the capsule by the ejector.
Regarding claim 16, the second flexure radius is configured to remain substantially straightened while the first flexure radius is adjusted. Examiner notes that the user could bend a flexible catheter in one location while keeping another location straight.
Regarding claim 21, the first steering plane is angled relative to the second steering plane. Examiner notes that the steering planes are not positively recited and that a flexible catheter could have multiple steering planes that are angled relatively to one another.
Regarding claim 22, the control handle assembly is configured to independently adjust the first and second flexure radii within the first and second steering planes, respectively, while both of the second catheter and third catheter are secured against longitudinal movement (Tran; paragraphs 0040 and 0041).

Claims 7, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyn in view of Tran, as applied to claims 1, 2, and 10 above, and further in view of Hartley et al. (US 6,939,370).
Regarding claim 7, Heyn discloses the invention essentially as claimed except wherein the control handle assembly is configured to assume: a capsule lock configuration in which the ejector is prevented from moving the ventricular capsule portion beyond a pre-determined location; and a capsule release configuration in which the ejector is permitted to move the ventricular capsule portion beyond the pre-determined location. Hartley teaches a stent delivery device with a locking arrangement preventing relative movement of handles, in order to prevent inadvertent or early movement (col. 3, ll. 53-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Heyn with the locked handles taught by Hartley, in order to prevent inadvertent or early movement.
Regarding claim 11, Heyn discloses the invention essentially as claimed except wherein the capsule handle is configured to assume: an anchoring configuration in which the second release actuator is prevented from controlling the ejector to release the heart valve from the capsule; and a final release configuration in which the second release actuator is permitted to control the ejector to release the heart valve from the capsule. Hartley teaches a stent delivery device with a locking arrangement preventing relative movement of handles, in order to prevent inadvertent or early movement (col. 3, ll. 53-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Heyn with the locked handles taught by Hartley, in order to prevent inadvertent or early movement. Examiner notes that the locked configuration corresponds to the claimed anchoring configuration.
Regarding claim 12, the second release actuator is configured to control relative movement between a second portion of the capsule and the heart valve while the capsule handle is in the anchoring configuration. Examiner notes that “configured to control” does not require that the actuator be configured to cause movement.
Regarding claim 14, Heyn discloses the invention essentially as claimed except wherein the control handle assembly is further configured to prevent relative longitudinal movement between the first catheter and the second catheter. Hartley teaches a stent delivery device with a locking arrangement preventing relative movement of handles, in order to prevent inadvertent or early movement (col. 3, ll. 53-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Heyn with the locked handles taught by Hartley, in order to prevent inadvertent or early movement.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyn in view of Tran, as applied to claim 1 above, and further in view of Sandstrom et al. (US 2016/0262885).
Regarding claim 8, Heyn discloses the invention essentially as claimed except wherein the ejector is situated at least partially within the first catheter. Sandstrom teaches using an introducer sheath with a delivery device, in order to establish a portal to the patient’s vasculature (paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn with an introducer sheath, in order to establish a portal to the patient’s vasculature. Examiner notes that, in this rejection, element 78 of Heyn is the ejector, element 100 of Heyn is the first sheath, element 76 of Heyn is the second sheath, and the added introducer sheath is the third sheath.
Regarding claim 20, Heyn discloses the invention essentially as claimed except wherein the first catheter is configured to advance the heart valve within a heart chamber while the second catheter and third catheter remain stationary relative to the heart chamber. Sandstrom teaches using an introducer sheath with a delivery device, in order to establish a portal to the patient’s vasculature (paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn with an introducer sheath, in order to establish a portal to the patient’s vasculature. Examiner notes that, in this rejection, element 100 of Heyn is the first sheath, element 76 of Heyn is the second sheath, and the added introducer sheath is the third sheath. Examiner notes that, because element 100 is movable relative to element 76 and the introducer sheath, it is fully capable of performing the claimed function.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyn in view of Tran, as applied to claim 1 above, and further in view of Sandstrom and Hartley.
Regarding claim 13, Heyn discloses the invention essentially as claimed except wherein the capsule handle includes a slide lock configured to assume a locked position in which longitudinal movement of the first catheter is prevented, the capsule being configured for longitudinal movement relative to the first catheter when the slide lock is in the locked position. Sandstrom teaches using an introducer sheath with a delivery device, in order to establish a portal to the patient’s vasculature (paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn with an introducer sheath, in order to establish a portal to the patient’s vasculature. Examiner notes that, in this rejection, the capsule handle would be element 108 of Heyn. Hartley teaches a stent delivery device with a locking arrangement preventing relative movement of handles, in order to prevent inadvertent or early movement (col. 3, ll. 53-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn with locked handles as taught by Hartley, in order to prevent inadvertent movement of the other catheters while the user is attempting to release the distal end of the stent.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyn in view of Tran, as applied to claim 1 above, and further in view of Fields et al. (US 2006/0030863).
Regarding claims 17-19, Heyn discloses the invention essentially as claimed except wherein the first flexure radius and the second flexure radius are each configured to be adjusted by an angle greater than 180 degrees. Fields teaches stent delivery catheters (paragraph 0030) configured to bend by an angle greater than 180 degrees (paragraph 0033), in order to traverse bronchial passageways (paragraph 0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn to bend by an angle greater than 180 degrees as taught by Fields, in order to traverse bronchial passageways.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771